Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     08-JUN-2021
                                                     12:13 PM
                                                     Dkt. 113 ORD


                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

               STEPHEN CARL WOODRUFF, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 13-003-9073)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the June 3, 2021 application for

reinstatement, filed by Respondent Stephen C. Woodruff, the

June 4, 2021 response filed by the Office of Disciplinary

Counsel, and the entire record in this matter, we find that,

despite Respondent Woodruff’s declaration to the contrary, he has

not complied with the terms of the October 11, 2016 disciplinary

order, which, inter alia, requires compliance with the duties

imposed by Rule 2.16 of the Rules of the Supreme Court of the

State of Hawaiʻi (RSCH) upon all suspended or disbarred attorneys

and which required Respondent Woodruff to file an affidavit by
November 20, 2016 providing certain information, and averring

that he had fully complied with the duties imposed by that Rule.

Therefore,

           IT IS HEREBY ORDERED that Respondent Woodruff’s

application is denied without prejudice to his submitting an

affidavit or declaration that fully complies with both the

requirements of RSCH Rule 2.17(b)(2) and provides the information

required by RSCH Rules 2.16(a), 2.16(b), and 2.16(c), as well as

any good cause for his failure to timely file the RSCH Rule

2.16(d) affidavit by the original November 20, 2016 deadline, set

by the October 11, 2016 order and by operation of RSCH Rule

2.16(d).

           DATED: Honolulu, Hawaiʻi, June 8, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                 2